Exhibit 10.1 Carbon Natural Gas Company Annual Incentive Plan Carbon Natural Gas Company 2013 Annual Incentive Plan Plan Objectives The Annual Incentive Plan (the “Plan”) is designed to meet the following objectives: ● Provide an annual incentive plan that is performance driven and focused on objectives that are critical to the success of Carbon Natural Gas Company and the creation of value for shareholders. ● Offer competitive cash compensation opportunities to employees. ● Reward outstanding achievement. ● Recruit and retain key employees. Plan Concept The Plan provides Annual Incentive Awards which will be determined primarily on the basis of the Company’s results on financial and operating performance measures. Sixty percent of the Incentive Award shall be based on financial and operating performance measures selected by the Board of Directors. Forty percent of the Incentive Award will be based upon discretion of the Board of Directors. The Plan period is from January 1, 2013 to December 31, 2013. Performance Objective Measures and Weighting The Board of Directors will establish the Performance Measures and Objectives, the Threshold, Target and Outstanding performance levels and the weighting for each Performance Measure. Measure Weighting Target EBITDA per Debt Adjusted Share Growth 16.67% 75.00% increase Net Total Proved Reserves 16.67% 15.00% increase Net Annual Production Growth 16.67% 20.00% increase Lease Operating Expenses ($/unit) 16.67% $1.00/mcfe (6:1) G&A per Unit of Production ($/unit) 16.6% $1.00 per unit of production equivalent F&D Cost per Unit of Reserves 16.6% $.75 per unit of reserve equivalent Total of Performance Measures 100.00% 2 Carbon Natural Gas Company 2013 Annual Incentive Plan Plan Administration The Plan will be administered by the Committee and the Chief Executive Officer (for all positions except his own).The Chief Financial Officer will verify the performance calculation for the financial and operating measures in consultation with the President, who shall be responsible for the estimation of the Company’s oil and gas reserves. The CEO will establish the Incentive Award Pool for the non-officer employees and will allocate Incentive Awards to the Pool Participants. The board cannot increase payout amounts above the outstanding level under performance categories that depend on the achievement of specific Company targets. Payments related to performance categories that are tied to the achievement of specific targets are capped once the highest level is achieved.The committee can, in its reasonable discretion, reduce the payout amounts for these performance categories after taking into account special or unusual factors that may have contributed to the achievement of target performance measures such as acquisitions, commodity prices or other factors considered appropriate by the Board. Award Achievement Levels Award Achievement Levels for the Plan will be: ● Threshold
